                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                                                    DATE FILED: 
         Michael F. Fleming
         Associate
         +1.212.309.6207
         michael.fleming@morganlewis.com



         December 9, 2019


         Via ECF                                         MEMORANDUM ENDORSED
         The Honorable Gregory H. Woods
         United States District Court
          For the Southern District of New York
         500 Pearl Street, Room 2260
         New York, NY 10007


         Re:      Dominguez v. Banana Republic, LLC, 1:19-cv-10171-GHW
                  Request to Extend Defendant’s Time to Respond to Complaint

         Dear Judge Woods:

         We represent defendant Banana Republic, LLC (“Defendant”) in the above-referenced action.
         Pursuant to Rules 1(A) and 1(E) of Your Honor’s Individual Practices, we write with the consent of
         counsel for plaintiff Yovanny Dominguez (“Plaintiff”), respectfully to request that the Court extend
         Defendant’s time to respond to the Complaint from December 11, 2019 to January 27, 2020. This
         is Defendant’s first request for an extension of time to file a response to the Complaint.

         In support of this request, counsel for Defendant states that it recently has been engaged in this
         matter and needs time to become familiar with the relevant facts and allegations. As noted above,
         Plaintiff’s counsel consents to this request. If granted, this extension will not affect any other date
         scheduled in this action.

         We thank the Court in advance for its consideration of this request.

         Respectfully submitted,
         /s/ Michael F. Fleming
         Michael F. Fleming

         Attorney for Defendant

         cc: All Counsel of Record (via ECF)




$SSOLFDWLRQJUDQWHG7KHGHDGOLQHIRU'HIHQGDQWWRDQVZHURURWKHUZLVHUHVSRQGWRWKHFRPSODLQWLV
H[WHQGHGWR-DQXDU\
SO ORDERED.
                                                             _____________________________________
                                                                    ___
                                                                     ____
                                                                     __ _____
                                                                           ____
                                                                            _ _______________
Dated: 'HFHPEHU                                             GREGOR
                                                                     GREGORY
                                                                           ORY H.
                                                                           OR     H. WOODS
New York, New York                                                  United
                                                                     nited States District Judge
